     Case: 4:19-cr-00146-RLW Doc. #: 16 Filed: 02/21/19 Page: 1 of 2 PageID #: 30



                                                                                       FILED
                                                                                     FEB.21 2019
                            IN THE UNITED S.TATES DISTRlCT COURT
                         FOR THE EASTERN DISTRlCT OF MISSOURl                      U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                       ST.LOUIS


UNITED STATES OF AMERICA,                             )
                                                      )
                        Plaintiff,                    ) ,
                                                     )      4:19CR146 RLW/SPM
v.                                                   )
                                                     )
GARY SCOTT HANCOCK,                                  )
     a/k/a "Scott,"                                   )
                                                      )
                        Defendant.

                                          INDICTMENT

                                             COUNT I

         The Grand Jury charges that:

         On or about October 13, 2018, within the Eastern District of Missouri, the defendant,

                           GARY SCOTT HANCOCK, a/k/a "Scott,"

didlmowingly and intentionally distribute a controlled substance to T.G., a person whose

identity is known to the Grand Jury; in violation of Title 21, United States Code, Section

84l(a)(l), and;

         that the death of T.G. resulted from the use of such controlled substance distributed by




                                                 1
 Case: 4:19-cr-00146-RLW Doc. #: 16 Filed: 02/21/19 Page: 2 of 2 PageID #: 31




defendant, making the offense punishable under Title 21, United States Code, Section

841(b)(l)(C).



                                               A TRUE BILL.



                                               FOREPERSON



JEFFREY B. JENSEN
UNITED STATES ATTORNEY


SIRENA MILLER WISSLER #55374MO
Assistant United States Attorney
111 South 10th Street, 20th Floor
St. Louis, MO 63102




                                         2 .
